Citation Nr: 1038388	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-15 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for dermatophytosis. 


ATTORNEY FOR THE BOARD

A. Spector, Law Clerk


INTRODUCTION

The Veteran had active service from June 1972 to July 1974, with 
additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

The evidence does not demonstrate that the Veteran has a current 
skin disease that is related to his active service.  


CONCLUSION OF LAW

The criteria for a grant of service connection for 
dermatophytosis has not been met.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in September 2006 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  This letter also 
provided notice regarding how disability ratings and effective 
dates are assigned if service connection is awarded.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to the duty to assist, the Board notes that all pertinent 
records from all relevant sources identified by the Veteran, and 
for which he has authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  Additionally, VA has associated with the 
claims folder the Veteran's service treatment records.  

The Board recognizes that, under VA's governing regulations, it 
is obligated to make reasonable efforts to assist an appellant in 
obtaining evidence necessary to substantiate his claim, including 
any "relevant records" in the custody of VA or another federal 
agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the 
Veteran's claim for service connection for dermatophytosis, the 
Board observes that the duty to assist is not boundless in scope, 
and VA is only required to make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate his 
claim.  VA is not required to assist him in obtaining identified 
records if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. 
Cir. 2010).  Additionally, the Board notes that although VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist is 
not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the Veteran has not indicated, and the 
evidence of record does not otherwise suggest, that there are any 
outstanding VA or  Social Security Administration (SSA) records 
pertaining to his claim for service connection for 
dermatophytosis.  Accordingly, the Board finds that it is not 
obligated to obtain any additional records with respect to that 
claim.  

As a final point regarding the duty to assist, the Board 
acknowledges that the Veteran has not been afforded VA 
examinations in connection with the issue on appeal.  However, 
the competent evidence of record does not show that Veteran has a 
current skin disability that is related to or aggravated by any 
aspect of his honorable service and, therefore, an examination is 
not warranted with respect to any such disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that VA has satisfied its 
duties to notify and assist, and additional development efforts 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a).  

However, the absence of a documented disability while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2009); 38 C.F.R. §  
3.6(a), (d) (2010).  Active duty training is, inter alia, full-
time duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1) (2010).  Inactive duty training 
is defined as duty other than full-time duty prescribed for 
Reserves or the National Guard of any state.  38 U.S.C.A. § 
101(23) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(d) (2010).  The 
definition of active duty also includes any periods of inactive 
duty for training during which an individual becomes disabled or 
dies from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  38 
C.F.R. § 3.6 (2010).  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from injury 
incurred or aggravated while performing inactive duty training.  
3 8 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 
2009).  However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

A pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for the evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded to the 
Veteran.

Dermatophytosis

The Veteran seeks service connection for dermatophytosis.  The 
Veteran contends that his left foot dermatophytosis incurred in 
service and was treated at both Fort Hood, Texas and Korea.

The Veteran's service treatment records reflect that on his May 
1972 enlistment examination, the Veteran reported that he had a 
skin disease.  Additionally, the examiner noted that the Veteran 
had a history of dermatitis.  The Veteran's dermatitis was not 
considered disabling and he was found to be fit for basic 
training and active service.  Nevertheless, because a skin 
disease was noted upon entry into service, the Board finds that 
skin disease existed prior to service.  Accordingly, the Board 
must consider whether the Veteran's skin disease was aggravated 
in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).  

The Veteran's service treatment records show that the Veteran 
complained of a small swollen area on the back of his ankle in 
January 1973.  The doctor did not render a diagnosis or reference 
to a preexisting skin condition.  Subsequent service treatment 
records, including the Veteran's June 1974 separation 
examination, are negative for any complaints or clinical findings 
of a skin disease.  Moreover, while a March 1983 examination, 
conducted while the Veteran was in the Army Reserves, references 
treatment for right foot allergies (athletes foot), no mention 
was made of a currently diagnosed skin disability.  Furthermore, 
the examiner did not indicate that the Veteran's in-service skin 
condition on his right foot, referred to as athlete's foot, in-
service represented a worsening of his preexisting skin 
condition.  Therefore, there is no evidence that the Veterans 
preexisting skin condition was aggravated in service.  

The Veteran was advised of the need to submit medical evidence 
demonstrating a current disorder and a nexus between a current 
disorder and service by way of the letter from the RO to him, but 
he has failed to do so.  A claimant has a responsibility to 
present and support a claim for benefits under laws administered 
by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was advised in 
the letter of the need to submit medical evidence of a current 
disorder and a relationship between a current disorder and an 
injury, disease or event in service.  While the Veteran is 
clearly of the opinion that he has a current disorder that is 
related to dermatophytosis noted in service, as a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Although the Veteran now maintains that he has suffered from a 
chronic skin disability since service, the record is negative for 
any post-service clinical findings of such a disability.  
Moreover, there is no evidence of any subjective reports or 
treatment for a skin disability for many years after the 
Veteran's discharge from service.  Accordingly, the Board finds 
that a continuity of symptomatology has not been demonstrated, 
which weighs heavily against the Veteran's claim.  Maxson v. 
Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Under these circumstances, for the Board to conclude that the 
Veteran has a residual disorder from dermatophytosis that 
incurred in or was aggravated by service would be speculation, 
and the law provides that service connection may not be granted 
on a resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in 
the absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, the competent evidence of record does not otherwise 
show that any other skin disability was incurred in or aggravated 
by service.  As there is no evidence of treatment or complaints 
during the Veteran's period of honorable service, the Board finds 
that a VA examination is not required in this case.  38 C.F.R. § 
3.159(c)(4) (2009); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006). 

The Board has considered the Veteran's assertions that he has a 
current skin disability that is related to his period of active 
service. The Veteran is certainly competent to give evidence 
about what he has experienced, and his statements and testimony 
in his regard are considered credible.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, there is nothing in the claims 
folder to indicate that he possesses the requisite medical 
training or expertise necessary to offer evidence on matters such 
as medical diagnosis or medical causation of any current skin 
disability.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992). 

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for 
dermatophytosis, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for dermatophytosis is denied. 



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of  Veterans Affairs


